      Case 2:20-cv-02031-JCJ Document 13 Filed 07/16/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERIC D HARPER and ERIN M                       CIVIL ACTION
HARPER, h/w,
               Plaintiffs,

          v.
                                               NO.   20-2031
SKY KING FIREWORKS, INC., SKY
KING FIREWORKS GROUP, INC., SKY
KING UNLIMITED, INC., SKY KING
FIREWORKS OF TIOGA LLC, and 3D
PYRO,
               Defendants.


                                  ORDER


     AND NOW, this         16th   day of July, 2020, upon

consideration of Defendants’, Sky King Fireworks, Inc, Sky King

Fireworks Group, Inc., Sky King Unlimited, Inc. and Sky King

Fireworks of Tioga, LLC, Motion to Transfer Venue Under 28

U.S.C. § 1404 (Doc. No. 7), it is hereby ORDERED that

Defendants’ Motion (Doc. No. 7) is GRANTED.




                                          BY THE COURT:


                                          s/ J. Curtis Joyner


                                          J. CURTIS JOYNER, J.




                                   15
